DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/02/2021 has been entered. Applicant has amended claims 3 and 6-11. No new claims have been added. Claims 1-18 are currently pending in the instant application. The previous 35 USC 112 rejection of claims 3, 6, 8 and 15 are withdrawn in light of Applicant’s amendment. Additionally, applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 09/02/2021.
Response to Arguments
Applicant’s arguments, see Pages 2-4, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 103 have been fully considered. 
Regarding claim 1, applicant asserts; the incorporation of Miyake with references wood/Davis is not obvious due to Miyake being non-analogous art. In response to applicant's argument  it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miyake teaches in paragraph [0080]- “As such lighting devices, for example, general lighting fixtures, chandelier lighting fixtures, residential lighting fixtures, office lighting fixtures, store lighting, display lighting fixtures, street lighting fixtures, used indoors and outdoors Guide lights and signal devices, lights for stages and studios, advertising lights, poles for lighting, lights for medical lights, car lights, etc.”
Moreover, that applicant asserts, the proposed combination of the cannula tube that is transmissive to light of Wood with the cannula tube that us non-transmissive to light of Davis makes no sense, stating the motivation to combine,” illuminating a point of interest with specificity”, would not exist in the art of cannulas. However, Wood in fact teaches, in a separate embodiment, shown in Fig. 7 paragraph [0081], “sidewalls 609 may comprise material which diffuses and/or integrates and/or scatters light 611 rather than sidewalls 609 being merely transparent, so that light 611 existing distal end 605 has a relatively uniform profile”. Although, this combination is apparent in the art, the original office action failed to point out this applicable embodiment of Wood and therefore the applicant arguments regarding the combination of Wood/Davis/ Miyake are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20040143169 A1 to Branch et al. (Hereinafter referred to as “Branch”) in view of JP 5196711 B2 to Miyake et al. (Hereinafter “Miyake”, all citations from the translation provided).

Regarding Claim 1, Branch teaches; A cannula system (surgical system 10) for accessing a target site in the body of a patient, said cannula system (Fig. 1) comprising: cannula tube (retractor 14) having a distal end (distal end 22)  and a proximal end (proximal end 20) , and a lumen (working channel 24) extending from said proximal end to said distal end, a central longitudinal axis defined by the lumen, and a luminal surface on an inner wall (inner wall surface 30) of said cannula tube (Fig. 1 [0018][0023]- Retractor 14 includes a body 18 extending between a proximal end 20 and a distal end 22. Body 18 can define a working channel 24 therethrough extending between and opening at proximal end 20 and distal end 22 Body 18 of retractor 14 includes an inner wall surface 30 and an outer wall surface 32); and a light source (light instrument 50) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube; (Fig. 1 [0017]- light is transmitted from light source 12 and into retractor 14, where it is emitted from light instrument 50 to illuminate the surgical space, including the working channel along retractor 14 and/or the working space adjacent the distal end of retractor 14 ); wherein the cannula tube comprises an opaque material, non- transmissive to visible light; and (Fig. 1 [0017]- body 18 can be made from light transmittable material such as glass or plastic, or an opaque material that does not transmit light). Branch does not expressly teach; and the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
However, Miyake teaches of an illumination device applicable to the medical field where; the luminal surface has an Average Roughness of about 8 micro-inches or smoother ([0037]-with a light reflecting surface having an optimal arithmetic mean roughness of 0.004 to 500 μm.)([0080]- Electric bulletin boards, etc., dimmers, automatic blinkers, back lights such as displays, moving picture devices, ornaments, illuminated switches, light sensors, medical lights, car lights, etc.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflective surface coating of Miyake with the inner wall surface (30) of Branch. Thereby, providing the advantage of luminous efficiency of the light emitting device (50) of Branch (Miyake - [0056]). Further providing effective illumination of the working space, and obscuring or shadowing of light by surgical instruments in working channel is minimized or eliminated (Branch [0022]).
The modified device of Branch in view of Miyake will be hereinafter referred to as modified Branch. 
Regarding Claim 2, modified Branch teaches the claimed invention as discussed above, Branch further teaches; wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Fig. 1 [0017][0018]Retractor 14 includes a body 18 ; body 18 can be made from light transmittable material such as glass or plastic, or an opaque material that does not transmit light). 
Regarding Claim 6, modified Branch teaches the claimed invention as discussed above, Branch further teaches; wherein: the light source comprises of a plurality of lights disposed on Fig. 1, 3 and 4 [0023]- light transmitting elements 68 that extend from about 1 percent to about 100 percent of the inner perimeter of retractor body 18, from about 25 percent to about 75 percent of the inner perimeter of retractor body 18, and from about 40 percent to 60 percent of the inner perimeter retractor body 18)
Regarding Claim 7, modified Branch teaches the claimed invention as discussed above, Branch further teaches; The cannula system of claim 1, wherein: the light source is characterized by a main beam axis, and said beam axis is aimed at an angle of 10 to 30° from a radian of the cannula tube (Fig. 1, 3 and 4 [0023]- light transmitting elements 68 that extend from about 1 percent to about 100 percent of the inner perimeter of retractor body 18, from about 25 percent to about 75 percent of the inner perimeter of retractor body 18, and from about 40 percent to 60 percent of the inner perimeter retractor body 18)
Regarding Claim 8, modified Branch teaches the claimed invention as discussed above, Branch further teaches; wherein: the light source consists of two lights, disposed on the proximal end of the cannula tube and separated by a first arc of about 60°, or two pairs of lights, with the pairs separated by a first arc of about 60°(Fig. 1, 3 and 4 [0023]- light transmitting elements 68 that extend from about 1 percent to about 100 percent of the inner perimeter of retractor body 18, from about 25 percent to about 75 percent of the inner perimeter of retractor body 18, and from about 40 percent to 60 percent of the inner perimeter retractor body 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Branch’s light source (Fig. 1, 3 and 4 [0023]) to within a range of about 60°, as the applicant appears to have placed no criticality on 
Regarding Claim 11, modified Branch teaches the claimed invention as discussed above, Branch further teaches; wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (See Examiner’s annotated Fig. 1 below)

    PNG
    media_image1.png
    244
    456
    media_image1.png
    Greyscale

Regarding Claim 13, modified Branch teaches the claimed invention as discussed above, Branch further teaches; wherein: the opaque material of the cannula tube (retractor 14)  is free of any optical fibers (Fig. 1 [0017]- Light source 12 provides light through light instrument 50 to a retractor 14. The light is transmitted from light source 12 and into retractor 14).

Claims 3, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20040143169 A1 to Branch et al. (Hereinafter referred to as “Branch”) in view of JP 5196711 B2 to Miyake et al. (Hereinafter “Miyake”, all citations from the translation provided) in further view of U.S. Publication No. US 20070179430 A1 to Smith et al. (Hereinafter referred to as “Smith”).


Regarding Claim 3, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; wherein: the cannula tube comprises a material which is transmissive to visible light and the luminal surface comprises a material which is non-transmissive to visible light.
However, Smith teaches of an analogous device; wherein: the cannula tube (transparent cannula 1202) comprises a material which is transmissive to visible light and the luminal surface comprises a material (surface diffuser 1204) which is non-transmissive to visible light (Fig. 12 [0057] - a transparent cannula 1202 having a surface diffuser 1204 located on the outside of the cannula 1202 or the inside of the cannula 1202).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cannula (14)  and body (18) of modified Branch described in paragraph [0017] (body 18 can be made from light transmittable material such as glass or plastic, or an opaque material that does not transmit light) with the non-transmissive luminal surface (1204) of Smith. Thereby, increasing angular spread of the emitted beam (Smith [0056]).
Regarding Claim 9, modified Branch teaches the claimed invention as discussed above. Modified Branch teaches the claimed invention as discussed above. Wherein: the inner diameter of the cannula tube proximal end is conical, and the inner diameter of the cannula tube distal end is isodiametric.
However, Smith teaches of an analogous device in a separate embodiment; wherein: the inner diameter of the cannula tube (cannula 108) proximal end (proximal end 1904) is conical, and the inner diameter of the cannula tube distal end is isodiametric (Fig. 20 [0059] - proximal end 1904 of the cannula 108 is flared slightly so that the cross-sectional area between the fiber and cannula is no less than the area of the downstream end of the cannula).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cannula (14) of modified Branch with the proximal end (1904) of Smith. Thereby, angularly broadening the beam is to taper the distal end. This incorporation will assist in reliving any hot spots created by undiffused light passing the length of the cannula (Smith [0058]).
Regarding Claim 12, modified Branch teaches the claimed invention as discussed above. Modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; wherein: the cannula tube consists of metal.
However, Smith teaches of an analogous device in a separate embodiment; wherein: the cannula tube consists of metal (Fig. 17 [0058] - a curved metal cannula design 1700 that results in an angularly broad output beam in either gas (such as air) or liquid (such as saline solution)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cannula (14) of modified Branch with the metal cannula (1700) of Smith. Thereby, reducing hot spots, while maintaining the angular spread performance achieved (Smith [0058]).
Regarding Claim 16, modified Branch teaches the claimed invention as discussed above. Modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; further comprising: an electrically isolating coating on the luminal surface of the cannula tube.
However, Smith teaches of an analogous device in a separate embodiment; further comprising: an electrically isolating coating on the luminal surface of the cannula tube (Fig. 3 [0033] - The inner or outer diameter cylindrical surface 304 of the cannula 300 with a metallic or dielectric multilayer coating process or other like process). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cannula (14) of modified Branch with the electrically isolating coating of Smith. Thereby, ensuring the light within the cannula will be reflected by the coating so that it remains within the cannula as it passes through the sclera (Smith [0039]).
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20040143169 A1 to Branch et al. (Hereinafter referred to as “Branch”) in view of JP 5196711 B2 to Miyake et al. (Hereinafter “Miyake”, all citations from the translation provided) in further view of U.S. Publication No. US 20180161024 A1 to Davis et al. (Hereinafter referred to as “Davis”).

Regarding Claim 4, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; wherein: the light source comprises a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 80° from a radial axis of the cannula tube.
However in an analogous cannula device, Davis teaches; wherein: the light source comprises a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 80° from a radial axis of the cannula tube (Fig. 12 [0051] [0065]- For any of the embodiments disclosed herein, the tubular body may be provided with at least about 4 light sources, and in some implementations at least about 10 or 15 or 20 or 30 or more light sources;  Any of the optical elements disclosed herein, at the proximal end of the free space light path extending through the central lumen; longitudinal axis near the distal end of the tubular body, at a point spaced apart from the proximal end by a distance within the range of from about 80% to about 120% of the length of the tubular body; The prism may bend light to an angle within the range of from about 70° to about 110° from the secondary viewing axis (main beam axis) toward the primary viewing axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the light source (12) of modified Branch with the light sources of Davis. Thereby, providing, with a focus and/or depth of field adjustability, by moving optical components along an axis other than the central longitudinal axis, thereby optimizing access to the central lumen for use of the obturator or surgical tools and preserving direct line of sight viewing through the central lumen (Davis [0062]).
Regarding Claim 5, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 100° relative to the luminal surface of the cannula tube.
However in an analogous cannula device, Davis teaches; wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 100° relative to the luminal surface of the cannula tube (Fig. 12 [0051] [0065]- For any of the embodiments disclosed herein, the tubular body may be provided with at least about 4 light sources, and in some implementations at least about 10 or 15 or 20 or 30 or more light sources;  Any of the optical elements disclosed herein, at the proximal end of the free space light path extending through the central lumen; longitudinal axis near the distal end of the tubular body, at a point spaced apart from the proximal end by a distance within the range of from about 80% to about 120% of the length of the tubular body; The prism may bend light to an angle within the range of from about 70° to about 110° from the secondary viewing axis (main beam axis) toward the primary viewing axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the light source (12) of modified Branch with the light sources of Davis. Thereby, providing, with a focus and/or depth of field adjustability, by moving optical components along an axis other than the central longitudinal axis, thereby optimizing access to the central lumen for use of the obturator or surgical tools and preserving direct line of sight viewing through the central lumen (Davis [0062]).
Regarding Claim 14, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; further comprising: a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube.
However in an analogous cannula device, Davis teaches; further comprising: a camera assembly (camera 5)  secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-Fig. 12 [0038]- A camera 5 is mounted on the proximal rim of the cannula, with a portion of the camera overhanging the rim of the cannula and disposed over the lumen of the cannula). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the camera mounted at the proximal end of the cannula of Davis with the surgical system (100) of modified Branch to afford the camera a view into the cannula while minimizing obstruction of the lumen (Davis [Abstract]). Further, optionally a displaying or recording images obtained by the camera (Davis [0008]).
Regarding Claim 15, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; further comprising: a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube; wherein the camera assembly is radially disposed between the two lights, within the first arc of about 60°.
However in an analogous cannula device, Davis teaches; further comprising: a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube; wherein the camera assembly is radially disposed between the two lights, within the first arc of about 60° (Figs. 12 and  13 [0038]- A camera 5 is mounted on the proximal rim of the cannula, with a portion of the camera overhanging the rim of the cannula and disposed over the lumen of the cannula; the cannula comprises a cannula tube 6 with a camera 5 and one or more light sources and a mounting structure 7 secured to the proximal end of the cannula).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Davis’s camera assembly (Fig. 12-13 [0038]) to within a range of about 60°, as the applicant appears to have placed no criticality on the claimed range of about 60°, and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).See MPEP 2131.03.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20040143169 A1 to Branch et al. (Hereinafter referred to as “Branch”) in view of JP 5196711 B2 to Miyake et al. (Hereinafter “Miyake”, all citations from the translation provided) in further view of U.S. Publication No. US 20070100210 A1 to Selover et al. (Hereinafter referred to as “Selover”).

Regarding Claim 10, modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; wherein: the inner diameter of the cannula tube proximal end is isodiametric, and the inner diameter of the cannula tube distal end is isodiametric, and the inner diameter of the cannula tube distal end is smaller than the inner diameter of the cannula tube proximal end, and the cannula tube proximal end and cannula tube distal end are joined by a neck-down portion of the cannula tube.

However, in an analogous device, Selover teaches; wherein: the inner diameter of the cannula tube (surgical access device 120) proximal end (proximal port 125)  is isodiametric, and the inner diameter of the cannula tube distal end is isodiametric, and the inner diameter of the cannula tube distal end (distal end 123)  is smaller than the inner diameter of the cannula tube proximal end, and the cannula tube proximal end and cannula tube distal end are joined by a neck-down portion of the cannula tube (Fig. 2C [0040]-The proximal port 125 of the tubular surgical access device 120 is wider than the distal port 127, and the side wall tapers 124 from the proximal end 121 towards the distal end 123) (See Examiner’s annotated Fig. below).

    PNG
    media_image2.png
    451
    324
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cannula body (18) of Branch with the tubular surgical access device 120 of Selover. Ensuring the integration of the light-emitting element at the proximal end does not reduce the working space of the access device (Selover [0044]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20040143169 A1 to Branch et al. (Hereinafter referred to as “Branch”) in view of JP 5196711 B2 to Miyake et al. (Hereinafter “Miyake”, all citations from the translation provided) in further view of U.S. Publication No. US 20170203065 A1 to Fuhrman et al. (Hereinafter referred to as “Fuhrman”).

Regarding Claim 17, modified Branch teaches the claimed invention as discussed above. Modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; further comprising: a hydrophobic coating on the luminal surface of the cannula tube. 
However Fuhrman teaches of an analogous device; further comprising: a hydrophobic coating on the luminal surface of the cannula tube ([0052]- coating comprising at least one of a hydrophobic, lipophobic, and oleophobic substance formed on at least one of an interior and an exterior surface of at least one of the tube, the cuff, and the skirt). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hydrophobic coating of Fuhrman with the cannula (14) of modified Branch. Thereby, preventing damage to fragile parts that might result from wetting and sticking during deployment (Fuhrman [0046]).Further, assisting in the reduction of accumulated fluids deposited on the sides of the luminal surface, an obstructing light distribution.
Regarding Claim 18, modified Branch teaches the claimed invention as discussed above. Modified Branch teaches the claimed invention as discussed above. Modified Branch does not expressly teach; further comprising: a lipophobic or oleophobic coating on the luminal surface of the cannula tube.
However Fuhrman teaches of an analogous device; further comprising: a lipophobic or oleophobic coating on the luminal surface of the cannula tube([0052]- coating comprising at least one of a hydrophobic, lipophobic, and oleophobic substance formed on at least one of an interior and an exterior surface of at least one of the tube, the cuff, and the skirt).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lipophobic or oleophobic coating of Fuhrman with the cannula (14) of modified Branch. Thereby, preventing damage to fragile parts that might result from wetting and sticking during deployment (Fuhrman [0046]).Further, assisting in the reduction of accumulated fluids deposited on the sides of the luminal surface, an obstructing light distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020022764 A1-Smith
US 20180116489 A1-Aferzon
US20090318758 A1-Farr 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795